            Case 2:19-cv-00139-FVS                  ECF No. 11           filed 06/08/20    PageID.977 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                  for the_                                    U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                    KIMBERLY LYNN S.,                                                                     Jun 08, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:19-CV-00139-FVS
                  ANDREW M. SAUL,                                    )
               COMMISSIONER OF SOCIAL                                )
                     SECURITY,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 8) is DENIED. Defendant’s Motion for Summary Judgment (ECF
’
              No. 9) is GRANTED. Judgment is entered in favor of Defendant.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Fred Van Sickle                                               on motions for
      Summary Judgment (ECF Nos. 8 and 9).


Date: 6/8/2020                                                               CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                             Lennie Rasmussen
